         Case: 3:19-cv-00757-jdp Document #: 71 Filed: 07/23/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 MICHAEL G. NEWAGO,

         Plaintiff,
                                                      Case No. 19-cv-757-jdp
    v.

 WISCONSIN DEPARTMENT OF
 CORRECTIONS, DR. LIU, HSU
 MANAGER MAASSEN, and RN
 KRISTINE PRALLE,

         Defendants.


                             JUDGMENT IN A CIVIL CASE


         IT IS ORDERED AND ADJUDGED that judgment is entered dismissing this

case.




         /s/                                             7/23/2021
         Peter Oppeneer, Clerk of Court                        Date
